Warren E. Burger: We will hear arguments next in Lyng against Castillo. Mr. Minear, I think you may proceed whenever you are ready.
Jeffrey P. Minear: Thank you, Mr. Chief Justice, and may it please the Court, the government defends the constitutionality of Section 3(i) of the Food Stamp Act, which provides that parents and children or siblings who live together shall be treated as a single household for food stamp entitlement purposes. This case is here on the government's direct appeal from the United States District Court for the Southern District of Texas. The District Court ruled that Section 3(i) violates equal protection principles by discriminating against families and by impermissibly burdening family decisions to live together. After briefly describing the food stamp program and the facts of this case, I will explain why the District Court's decision should be reversed. The Food Stamp Act establishes a social welfare program funded by the Department of Agriculture and administered by state agencies. It supplements the food purchasing power of low income households. Under this program state agencies distribute food stamps to needy households on the basis of standard allotments that take into account household size. The food stamp program has grown rapidly since its creation in 1964. It is now the nation's second most costly needs-based public assistance program. In 1983, program outlays were over $11 billion, providing assistance to over 21 million program participants. The huge cost and dramatic growth of the food stamp program have produced public concern over reports of widespread waste and fraud. In 1981 and again in 1982 Congress amended the Food Stamp Act to improve program efficiency and to curtail certain types of frequently encountered recipient abuse. Congress gave particular attention to the Food Stamp Act's definition of the term "household". Prior to 1981, persons who lived together but purchased and prepared their meals separately could claim separate household status, and thereby receive higher per capita benefits. As a result families frequently mischaracterized their members as separate households to obtain additional food stamps. Congress in response amended the household definition to provide that parents and children or siblings who live together shall be treated as one household for food stamp entitlement purposes regardless of their actual meal purchase and preparation habits. Congress also provided a special exception, permitting elderly and disabled parents and siblings to qualify as a separate household if they in fact did separately prepare their meals. These amendments to the household definition were specifically designed to assure the nation's limited welfare resources were efficiently distributed to those in greatest need. Appellee Natividad Castillo and his family challenged the constitutionality of the revised household definition. They claimed that the new definition violated equal protection principles by denying certain family members the opportunity to claim separate household status. The District Court consolidated their action with three other suits raising similar equal protection claims. The District Court ultimately held that the household definition is unconstitutional, and enjoined its application against the appellees. The court acknowledged that Section 3(i)'s treatment of family members had a rational basis, therefore it meets the generally applicable equal protection requirements. The court concluded, however, that family-based classifications are subject to heightened scrutiny. It then held without further analysis that Section 3(i) violated the appellees' Fifth Amendment rights.
William J. Brennan, Jr.: Is there anything in the record, Mr. Minear, which shows the difference in cost between the two programs?
Jeffrey P. Minear: It is not clear from the record, but it is clear from the regulations themselves, and the regulations provide, for instance, that an eight-member household would receive 75 percent of the benefits that would be given to eight separate households, and that two four-member households receive 110 percent of the benefits of the eight-member household. We submit that the District Court erred in concluding that Section 3(i) violates equal protection principles. Instead, Section 3(i)'s household definition represents a rational legislative intent to improve the efficiency of the food stamp program by adopting standards that as a general matter direct the nation's limited welfare resources to those with the greatest need. We note first, as the District Court agreed, that Section 3(i)'s household definition meets the rational basis test. Congress enacted the revised household definition in response to serious public concern over the size, effectiveness, and integrity of the food stamp program. The 1981 and 1982 Congressional hearings revealed that from 11 to 20 percent of food stamp benefits were issued in error, amounting to a program loss of from $1 to $2 billion per year. Those hearings also revealed that the practice of family members falsely claiming separate household status was one of the most serious forms of abuse. Finally, the hearings revealed that in light of the large number of families that participate in the food stamp program, there is no effective and efficient means for verifying family household status. Congress therefore elected to redefine the term "household" as a workable solution to this serious and costly problem. The refined definition represents the rational Congressional judgment based on thorough investigation and deliberation that food stamp abuses can be reduced and benefits preserved for those most in need by treating family members who live together as a single household. Furthermore, this definition is carefully tailored to provide special relief for elderly and disabled parents and siblings, those family members that Congress determined were most in need of special treatment. In short, Section 3(i)'s revised "household" definition represents the type of reasonable classification that is routinely employed in social welfare programs. The revised definition plainly withstands rational basis scrutiny, the type of scrutiny this Court applies to these types of classifications. Indeed, the District Court as well as all other courts that considered this issue agree that the "household" definition meets the rational basis test. The District Court went astray in applying heightened scrutiny to the Food Stamp Act's "household" definition because plainly family members, the class affected by the "household definition", do not represent a suspect or quasi-suspect class. Furthermore, the "household" definition does not result in any constitutionally significant limitation on individual choice in family matters. Heightened scrutiny has been applied to laws affecting family-based decision only when the government's action directly and substantially interferes with important family choices. Here, the household definition does not prevent any group of persons, related or unrelated, from living together, and if they live together, from dining apart. It simply allocates food stamp benefits to families in light of the cooperative arrangements that families generally employ. The revised definition may provide financial incentive for closely related family members who live together to purchase and prepare their meals together as well, but it neither compels nor prohibits any family-based decision. Family members retain the full range of choice in structuring their living and meal preparation habits.
William J. Brennan, Jr.: Well, Mr. Minear, were these amendments' principal purpose to prevent fraud?
Jeffrey P. Minear: They were designed both to prevent fraud and also to improve program efficiency.
William J. Brennan, Jr.: As far as they were designed to prevent fraud, is it rational to assume that families are more likely to defraud the government than unrelated individuals?
Jeffrey P. Minear: I think it is clear that families are better situation in fact to falsely claim separate household status, and it also seems that family members are more likely to purchase and prepare their meals together. In terms of actual intent, are family members more likely to create fraud? I don't think you can really draw that inference, but I do think it is true that they are best situation in fact to conduct fraudulent activities. It is also true that family members are the largest component of the food stamp program. They represent almost three-quarters of food stamp participants. Therefore by eliminating this potential for abuse from family members, we have significantly reduced the potential possibility for fraud in the program.
Byron R. White: That carries with it then the suggestion that it would just be impossible to prove that there is fraud or collusion.
Jeffrey P. Minear: I think that that's true, Your Honor. The problem here--
Byron R. White: That certainly wouldn't be true in all the cases I don't suppose.
Jeffrey P. Minear: --But it would be difficult, and it would be rather intrusive as well. If the test depends on whether or not family members are in fact dining together, there is no readily available method to in fact prove whether or not they are dining together or dining separately.
Byron R. White: How about unrelated people?
Jeffrey P. Minear: It is also true that it is difficult in those cases, but--
Byron R. White: But you certainly take all of those cases on.
Jeffrey P. Minear: --Yes, but it is also a more limited number of cases. It also seems more likely--
Byron R. White: But a growing number.
Jeffrey P. Minear: --Yes, it might be a growing number as well, and it might be, too, that Congress will eventually determine that in fact no one should be able to claim separate household status when they live together. Congress has considered that possibility. That has been suggested by the various federal and state food stamp administrators. But Congress at present is content to retain the special exception for elderly and disabled persons and also for unrelated persons. The "household" definition's impact on family living arrangements is no different from that of a broad variety of other legislative provisions that consider family status in allocating public burdens and benefits. In sum, the revised definition of the term "household" represents a permissible classification designed to promote the efficiency and preserve the integrity of the food stamp program. Appellees defend the District Court's decision on two additional grounds not relied upon by the District Court. Appellees first contend that the "household" definition creates an unconstitutional irrebuttable presumption. That contention is mistaken. The "household" definition creates a legitimate legislative classification like that upheld in Weinberger versus Salfi. As in Salfi, that provides for distribution of benefits based on objective criteria that Congress has determined relevant to its legitimate welfare policy roles. Appellees also contend that food stamp recipients have a special right to increased benefits because of the importance of a health diet. This contention, not raised below, is also mistaken. Appellees do not have an inherent, fundamental right to federal food purchasing assistance. Congress may impose limitations on food stamp benefits as on other forms of social welfare benefits, to promote efficiency and to prevent abuse. At bottom, appellees urge this Court to declare the Food Stamp Act "household" definition unconstitutional on public policy grounds. However, as this Court has repeatedly stated, the judgement of Congress on questions of social welfare policy is entitled to special deference. Courts do not sit to pass on policy or the wisdom of the course that Congress has chosen. In this case, Congress has determined that the refined definition of "household" is necessary to reduce serious fraud in the food stamp program, and to preserve the nation's limited benefits for those with greatest need. We submit that the judgment of Congress on this quintessential legislative question should be respected, and we therefore urge this Court to reverse the decision below. If there are no further questions, I would like to reserve the remainder of my time.
Warren E. Burger: Very well. Ms. Martinez.
Maria Norma Martinez: Chief Justice Burger, and may it please the Court, 7 USC 2012 (i), the family... unconstitutional--
Warren E. Burger: Would you raise your voice a little? We are having difficulty hearing you. Perhaps lower the lectern a little bit.
Maria Norma Martinez: --Seven USC 2012(i), the family rule, unconstitutionally interferes with the appellees' family choices of... family choices of living together. Not only does it interfere with the right to live together. The harm caused the appellees outweighs the state's interests. The District Court found that the family rule, the food stamp family rule put families at a distinct disadvantage. Unrelated individuals could obtain separate household status simply by purchasing and preparing food separately. Families, no matter what, could never go in and show that it was impossible for them to prepare food together and show that they could not possibly function as a single economic unit. The only exception was for elderly and for disabled parents and siblings. The appellees are eight families, eight guest families and eight host families that live together. There are more than 30 children involved with these families. All of the appellees have children, young children of their own to support. All but one of them had maintained a separate household before economic necessity forced them to move in with their relatives. There was no question that they were eligible for food stamps as a separate household but for the family... Natividad Castillo and his wife and eight children were migrant workers. They went up north to Michigan to work in seasonal labor. When they returned home, they had no income, they had no assets but one old car. They had to move in with Mrs. Castillo's daughter from a previous marriage. Theresa Barrera was receiving food stamps. She had two children of her own, and was receiving welfare. The food stamp office denied the Castillo family's application for food stamps. Not only did they deny the application for food stamps, they refused to supplement Mrs. Barrera's food stamp allotment for that first month, so the Castillo family would have been left without any food stamps that first month. After that they would have received a reduced amount based on both households' income, which in this case was Theresa Barrera's welfare income, even though Ms. Barrera's income was not available to the Castillos. A similar thing happened to the Cody family, also migrant workers, also went up to Michigan, and went home and had no income. They were unemployed. They had two young children. They moved in with Robert Cody's mother. She had five children to support off her Veterans Administration check, and she was receiving food stamps. Robert and Jerry Cody's food stamp application was denied, and the food stamp office refused to supplement Robert's mother's allotment so that Robert and Jerry and two children, the two young children could have food stamps for the first month. Three of the appellees' families are headed by women who are little more lucky. They received aid to families with dependent children after they separated from their husbands and moved in with relatives. Two of them moved in with their parents. They had lived separately. They had maintained a separate home all that time, but due to the family rule they could not receive food stamps separately, even though they purchased and prepared separately, even though their host family's income was not available to them. One of the appellees' families, Cecilia Villafranca, moved in with her brother. She had been receiving food stamps, but due to the family rule, she would not have received anything because of her brother's income because both families were deemed to be one household. Two of the families were headed by men. Elias Ruiz, his wife, and two children moved in with Elias's mother and her son. They didn't need any help other than a place to live until Mr. Ruiz became unemployed and his wife became too ill to work and was hospitalized. They then applied for food stamps and could not get them because of the family rules. Gregorio Alvarado and his wife and three young children moved in with Gregorio's sister and brother-in-law and their children. Gregorio was unemployed. His wife was also too ill to work. They couldn't get food stamps as a separate household. And finally, Sylvia Nieto, the only one who had not maintained a separate household. Sylvia Nieto was an adult woman with a child to support. She was disabled, received supplemental security income benefits. The benefits she used to support herself and her son. She had been receiving food stamps as a separate household until the family rule came into effect. The family rule, whereas it might be reasonable to believe that families are more likely to purchase and prepare food together, it is not reasonable to believe that these families would commit fraud, would like so they could obtain separate household status. That is why, that is one of the reasons why the family rule is irrational. When people like the appellees, people who have no place to go, have no money, have children to support, show up at their relatives' home, the relative, who is slightly better off because they have a place to live, who may not be that much better off, because they may also be on welfare, as Theresa Barrera was, has a hard choice to make. Do they allow their relatives in and deprive their own spouse and children? Even someone who is better off will have to think about that. And if they do allow them in and then find out that they cannot support, either partially or completely, their relatives, they will have to decide whether to deprive their own family so that the relatives can stay with them. That would be a hard choice for anyone, but a lot harder for somebody who is barely existing, for somebody who is on welfare. And the guest families, the guest family is the one that of course will suffer the most. They will have no control over their situation. They will have children to support. If their host, if their relatives allow them in, the guest family will have to... mercy. If the host family refuses to do more, the guest will only have a place to stay. If the host family refuses to apply for food stamps, the guest family cannot obtain food stamps on their own. And it isn't that unlikely that someone would refuse to apply for food stamps. Disclosures about employment, wages, all other resources such as life insurance and death insurance, burial insurance, everything is required to be reported for food stamp eligibility, and this information is routinely verified by the food stamp office, employees, neighbors, anyone who knows the circumstances of the applicants can be used to verify the information. The food stamp office also uses announced home visits to determine if the information is correct. If the family is slightly better off and has a car worth $6,001, the aggregation of resources would make them ineligible for food stamps. Even if this family owed $5,900 on that car, the fair market value of the car is what is used. A first family vehicle will receive a $4,500 exemption. It would still make them ineligible for food stamps. The joining of resources such as two cars would cause these people to be ineligible for food stamps also. A car in places like rural Texas is a necessity. It is not a luxury. It could not be considered a luxury as it would be in a city. Farm workers need their cars so they can get to and from the fields. Places like Harlingen, Texas, where Robert Cody lives, does not have mass public transportation. You need a car so you can work. The government justifies the family rule as necessary to prevent fraud and abuse. It is the same justification that was used for the unrelated persons provision in United States Department of Agriculture versus Moreno. In that case, the government said that Congress reasonably believed that unrelated persons were more likely to commit fraud so that they could obtain household status so they could obtain food stamps, so that they could participate in the food stamp program, and that it was administratively inefficient for the food stamp agency to determine when the unrelated people were committing fraud. They argued that college students live together and were voluntarily poor. They didn't report the income they received from the outside, and it was extremely difficult, maybe impossible for that determination of fraud to be made. The Court found in Moreno that the unrelated persons provision served not to exclude those that were intent, those that were most likely to abuse the food stamp program, but only those who were so destitute that they could not alter their living conditions so they could retain the eligibility for food stamps. The same thing happens here. The family rule causes people that have no place to go to become ineligible for food stamps or receive the reduced amount, an amount that is not based on their resources. And alternatives, alternative provisions can be made if it were to be conceded that there is a problem with fraud by families, the burden could be placed on the family to show why they could not function as a single economic unit or why they could not purchase and prepare food together. Problems like health problems, contagious diseases, where they could not purchase and prepare food together, are things that can be determined from the initial application and initial food stamp interview. Differential work schedules. Presently from the food stamp application and from the initial interview. Questions about where a person works, their employer, the hours worked, and verification of that is made. From that they could find out about differential work schedules that make it impossible for people to purchase and prepare food together. Inadequate kitchen facilities where, because of the inadequacies of a poor family kitchen they cannot purchase and prepare together. That determination can be made from questions. And it isn't unlikely that a poor family will have an inadequate kitchen, will have a stove that is two burners instead of what is considered the usual stove with four burners with an oven. That they will not have refrigeration. That they will not have other than a small table, if they have a table at all, with two chairs, if they have two chairs at all. These people cannot purchase and prepare, they certainly cannot prepare food together.
John Paul Stevens: Ms. Martinez, could I ask you one question? Do you think the statute would be constitutional if it established a presumption that the related families did purchase and prepare food together, but that unrelated families did not, and then there would be a burden on the particular family to show that on a regular basis they acted contrary to the presumption?
Maria Norma Martinez: Yes, I believe so. At least that the family be given an opportunity that they do not purchase and prepare food together.
John Paul Stevens: How does the agency follow up on determining... say they have an initial interview, and they describe their living arrangements, and they take it at face value. How is this normally checked later on to see if... for example, an unrelated family, that they really are separate?
Maria Norma Martinez: It is not in the record, but for unrelated families, they generally take the statement of the unrelated person.
John Paul Stevens: And that is the end of the inquiry?
Maria Norma Martinez: And that is generally the end of it.
John Paul Stevens: And of course in the related family situation there just wouldn't be any followup at all under the rules now because they are just presumed to always share their food together.
Maria Norma Martinez: That is right. The harm done to the children. The majority of food stamp recipients are families with children. Children in this case would suffer from hunger. In Plyler versus Doe, this Court looked at the hard cost to children after saying, after repeating that education is not a fundamental right, and that alien status is not a suspect classification. The Court looked at the harm done to the children. The denial of an education caused them such a hardship that the state's interest in conserving money, the state's interest in keeping the legal immigrants out did not outweigh the harm done to the children. Yes, the Court said that education is not a mere welfare benefit. But food stamps... and in reality for a lot of these people if you don't get food stamps you don't get food. You don't eat. Food stamps are crucial to life. Food stamps are a necessity. Other welfare benefits you may be able to do without for a while. Without food, you won't be able to do without. The children in this case, if deprived, or when deprived of the necessary food during the years of development of their minds and bodies, can end up in the worst situation, can be harmed a lot more than the children in Plyler were. The children in Plyler perhaps could receive remedial education. Children in this case, once they are harmed lack of food, malnutrition, stunting of their growth, mental and physical, can become permanently disabled. They may never be able... they may be educationally disabled. They will become a burden on society, economically dependent for the rest of their life. This regulation, this limitation is not only substantial, because deprivation of food is substantial, although families are not prohibited from living together, the effect of this rule will cause them not to live together. Once the host family finds they cannot eat if the guest comes in, the effect is, they cannot live together. For all of these reasons, the appellees ask that the Court affirm the District Court's decision. If there are no questions, I have nothing else to say.
Warren E. Burger: Do you have anything further, Mr. Minear?
Jeffrey P. Minear: Just a few minutes, Mr. Chief Justice, and may it please the Court. The regrettable problem here is, the government's resources for welfare are limited, and in order to provide maximum use of those limited resources, certain broad categories and general characteristics must be used in order to distribute these social welfare benefits, and it simply is not effective to expend those limited resources on case by case determinations when in fact those resources can be directed to the persons themselves who need them.
Byron R. White: What about the unrelated families? You would be saving a lot of money if you didn't do those case by case.
Jeffrey P. Minear: That might be right, Your Honor. However, those are a much smaller portion of the total number of food stamp recipients in the program. Therefore what Congress in fact is doing is directing its limited resources to those areas where there is the greatest possible need for special exceptions, and that was in fact Congress's thinking, in fact, preserving this separate household status for unrelated persons and the elderly and the disabled.
Lewis F. Powell, Jr.: Mr. Minear, what about aid based on indigent children, aid to dependent children?
Jeffrey P. Minear: Yes, sir.
Lewis F. Powell, Jr.: Are food stamps also being given to families who receive that sort of aid?
Jeffrey P. Minear: Yes, Your Honor. Food stamps are available under both programs.
Lewis F. Powell, Jr.: What about the program with respect to disabled persons?
Jeffrey P. Minear: That is correct also. Supplemental social security--
Lewis F. Powell, Jr.: If you add all three together and they gave them to a family, you would come to some limit? I suppose you do.
Jeffrey P. Minear: --I am not certain about the regulations here, but I believe it might be... some of those sources of income might be treated as income for the food stamp program itself.
Lewis F. Powell, Jr.: But the greater the number of children and the greater the number of disabled people, of course, the greater the aid. Is that correct?
Jeffrey P. Minear: Yes, that's right, Your Honor. In fact, this was the subject of a 1981 hearing. One of the things that the GAC pointed out was that in fact in larger family groups families often receive aid from a number of... food aid from a number of different sources, including the school lunch program and also the breakfast program that is provided in a number of schools, and as a result of this, in fact, some food stamp families did receive more aid than the average family spent on food purchases. Now, I think this is probably the exceptional case, but nevertheless this was one of the concerns that went into Congress's determination in amending the "household" definition.
John Paul Stevens: May I just ask another question just to get it straight in my mind? If you have, say, a married couple that live together, and they qualify on an income basis, they presumably... in fact, they definitely are held to be one household, and yet they get the same amount of--
Jeffrey P. Minear: Yes.
John Paul Stevens: --whereas if two unrelated persons lived together and they came in and filed the appropriate applications and made a representation that one worked a night shift and the other a day shift, so they purchased their food and prepared it separately, they would then get a somewhat larger benefit.
Jeffrey P. Minear: That is generally true. To be slightly more accurate about this, since 1978, the regulations provided that husbands and wives in fact would be treated as a single household. That was a regulatory provision that has been in force for almost ten years. In addition, the definition of a spouse provided that persons who are unrelated who are living together, who hold themselves out as a spouse even though they are not married, in fact would be treated as a single household.
John Paul Stevens: Say they come in and say they don't do that, they just happen to live in the same facility, and they work different hours and so forth. So they then would qualify as unrelated persons. Say they were the same sex.
Jeffrey P. Minear: They would be eligible--
John Paul Stevens: Make it simple. Say they are the same sex.
Jeffrey P. Minear: --Sure. They would be eligible to in fact apply for food stamps on that basis.
John Paul Stevens: And then after they apply and they are granted initial, what kind of followup is there to find out, well, maybe their hours changed and they now have decided they could eat at the same time?
Jeffrey P. Minear: The regulations provide for three types of documentation in these matters, first documentary evidence which might in fact indicate that two persons worked different shifts. They can provide their work schedules to the food stamp office.
John Paul Stevens: You say they qualify initially. I am asking what happens, say, 30 days later. Is there any periodic followup to be sure they--
Jeffrey P. Minear: Yes. Yes, Your Honor, there is. There is a periodic rechecking of the qualifications to make sure that these people continue to apply. I am not sure if it is done on a monthly or a quarterly basis, but it is--
John Paul Stevens: --And so that only has to be done for the unrelated persons.
Jeffrey P. Minear: --Yes, Your Honor.
Thurgood Marshall: I think I missed your first point. What is the interest of the government in deciding whether people should live together or not?
Jeffrey P. Minear: Well, the government has no interest in whether they should live together or not. It is simply a question of how food stamps should be allocated once they make that decision.
Thurgood Marshall: Doesn't that depend on whether they live together or not?
Jeffrey P. Minear: Well, yes, Your Honor.
Thurgood Marshall: And what interest does the federal government have in whether people live together or not?
Jeffrey P. Minear: Well, Your Honor, this is--
Thurgood Marshall: Does the federal government have the right to say that you must get rid of your children?
Jeffrey P. Minear: --No, Your Honor, it does not. This is similar to the Califano v. Jobst case, where in fact this is an indirect burden on the family living arrangements. In Califano v. Jobst--
Thurgood Marshall: Well, what are they going to do next?
Maria Norma Martinez: Well, Your Honor, I simply can't answer that question. If there are no further questions.
Warren E. Burger: Thank you, counsel. The case is submitted.